Citation Nr: 0306734	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-06 367	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in its June 26, 1970, decision denying 
service connection for a psychiatric disability.

(The matter involving the veteran's Notice of Disagreement 
concerning the effective date assigned for his 
schizoaffective disorder is the subject of a separately 
docketed remand.)




REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The moving party had active military service from October 
1954 to February 1956.  He is the moving party in this 
matter, which comes to the Board of Veterans' Appeals (Board) 
from a May 2002 motion alleging clear and unmistakable error 
(CUE) in a June 26, 1970, Board decision.

The Board notes that by December 2001 rating decision, the RO 
granted service connection for schizophrenic reaction and 
assigned an initial 100 percent rating, effective from August 
30, 1996, the date of receipt of the claim to reopen.  


FINDINGS OF FACT

1.  In a June 26, 1970, decision, the Board denied service 
connection for a psychiatric disability, classified as 
schizophrenic reaction.

2.  The Board's decision of June 26, 1970, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 26, 1970, decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).  Accordingly, the Board finds that the VCAA is not 
applicable to this motion as a matter of law.

I. Factual Background

The moving party's August 1954 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  

In November 1955, the moving party was examined by a 
neuropsychiatrist, apparently at the request of his 
commander.  On examination, the moving party reported that he 
had a history of considerable difficulty with his family.  It 
was also noted that he had had several brushes with 
delinquency since his early days of working.  On mental 
status examination, the moving party showed no unusual 
mannerisms or facial expressions.  Stream of talk and 
activity were within normal limits, his mood was appropriate, 
and he was oriented in all spheres.  He denied psychotic 
behavior.  His insight and judgment were poor.  After 
conducting the examination, the neuropsychiatrist concluded 
that the moving party had no mental or physical defects which 
would require disposition through medical channels.  The 
diagnosis was immaturity reaction with symptomatic habit 
formation of enuresis.  The precipitating stress was noted to 
be minimal overseas duty, predisposition was moderate, and 
psychiatric impairment was minimal.  The psychiatrist 
recommended that the moving party appear before a Board of 
Officers with view to separation from service because of 
unsuitability.  

The following month, a Board of Officers was convened.  In a 
January 1956 Report of Proceedings, it was noted that the 
moving party had exhibited several undesirable traits of 
character and had been unable to maintain the standards 
expected of a soldier.  It was noted that he had been a 
constant source of trouble in petty offenses, such as uniform 
regulations, and being late for formations.  After hearing 
testimony from several witnesses, the Board of Officers 
concluded that the moving party should be discharged from 
service for unsuitability by reason of immaturity reaction 
and enuresis.  

The moving party's February 1956 military discharge medical 
examination report is negative for findings of an acquired 
psychiatric disorder.  

In April 1956, the moving party submitted a claim of service 
connection for a nervous condition.  In connection with his 
claim, he was scheduled for a VA psychiatric examination to 
be held in May 1956; however, the moving party did not report 
for the examination.  He was notified in a May 1956 letter 
that his claim had been disallowed due to his failure to 
prosecute it.

In June 1957, the moving party requested reopening of his 
claim, stating that he was now able to report for a VA 
examination.  In July 1957, the moving party was afforded a 
VA neuropsychiatric examination at which he reported that he 
had had a "nervous breakdown" the previous month.  He 
denied a history of illness or injury, but indicated that the 
sergeant of his platoon made him consult a psychiatrist in 
service.  The examiner noted that the moving party was clear, 
oriented, intelligent, responsive, and relevant.  His memory 
was intact.  After examining the moving party, the examiner's 
impression was that of schizophrenic reaction, paranoid.  
Premorbid disposition was noted to be severe, as manifested 
by prenatal and postnatal influences, neurotic mother, 
divorcement, and bed rocking.  The examiner recommended 
further examination and treatment.  

Later that month, the RO requested that the moving party be 
examined by a board of psychiatrists.  

From June 1958 to May 1959, the moving party was hospitalized 
a VA facility.  The diagnosis was passive aggressive 
personality with sociopathic traits, emotional instability 
and immaturity.  

In an October 1958 rating decision, the RO denied service 
connection for a nervous condition, noting that passive 
aggressive personality was a constitutional or developmental 
abnormality, and not a disability for VA purposes.  

From August to November 1960, the moving party was 
hospitalized at the same VA facility.  He described economic 
and emotional impoverishment throughout his life.  The 
diagnosis was passive aggressive personality with sociopathic 
traits, emotional instability and immaturity.  

In June 1964, the moving party was again hospitalized at a VA 
facility.  At that time, it was noted that he had previously 
been hospitalized at the facility on two occasions, from June 
1958 to May 1959, and from August to November 1960.  On both 
occasions, it was noted that the moving party had been 
discharged with the diagnosis of passive-aggressive 
personality with sociopathic traits, emotional instability, 
and immaturity.  The hospitalization report noted that the 
moving party was said to have a lifelong pattern of 
maladjustment with poorly controlled aggression, resentment 
towards authority, poor socioeconomic and educational 
background, several arrests, and a long history of drinking.  
During that period of hospitalization, it was noted that the 
moving party at first appeared to be relevant and correctly 
oriented.  On more lengthy conversation, however, the moving 
party made rambling and circumstantial explanations and was 
noted to have delusional ideas of a religious nature.  The 
impression was schizophrenic reaction, chronic, 
undifferentiated type, severe.  The predisposition was 
passive aggressive personality with sociopathic trends, 
emotional instability.  

In a January 1965 rating decision, service connection for 
schizophrenic reaction was denied.  Entitlement to 
nonservice-connected pension benefits was granted.  

In November 1968, the moving party was hospitalized at a VA 
facility for further psychiatric treatment.  In an October 
1969 status report, it was noted that his condition had not 
changed noticeably.  He was noted to be a disturbing factor 
on the ward because of his antagonistic behavior toward any 
type of industrial or occupational therapy.  It was noted 
that he continued to express overtly psychotic symptoms, and 
marked religion and sexual conflict.  The examiner noted that 
the moving party's previous diagnosis of schizophrenic 
reaction was maintained.  

In a November 1969 rating decision, the RO confirmed the 
denial of service connection for a psychiatric disorder.  The 
moving party appealed the RO's decision.  In support of his 
appeal, in March 1970, the moving party testified at a 
hearing at the RO.  He indicated that his problems had 
started as an infant and had continued to the present day.  
He also indicated that he was unable to hold a job.

In May 1970 written arguments before the Board, the moving 
party's representative argued that the psychiatric symptoms 
exhibited by the moving party in service were not 
manifestations of a personality disorder, but rather, were 
the initial manifestations of schizophrenic reaction.  He 
further argued that the treatment to which the moving party 
had been subject in service had aggravated his condition.  

In the June 26, 1970, decision, the Board denied service 
connection for schizophrenic reaction.  In its decision, the 
Board considered the evidence of record and concluded that 
the moving party's psychiatric disability had clearly and 
unmistakably existed prior to service and that the 
presumption of soundness on examination and acceptance for 
service had been rebutted.  The Board further found that the 
moving party's preexisting psychiatric disability had not 
been aggravated in service.  Finally, the Board concluded 
that a psychosis, including schizophrenic reaction, was 
initially diagnosed many years following separation from 
service and could not be presumed to have been incurred in 
service.  The Board noted that 

[t]he final diagnosis arrived at following 
psychiatric study during service was immaturity 
reaction with enuresis.  The nature of the symptoms 
and findings during service, coupled with the 
recorded clinical data, constitutes clear and 
unmistakable evidence that a psychiatric disorder, 
regardless of classification, existed prior to 
service.  The symptoms in service were 
characteristic of the preexisting condition and did 
not represent increase in disablement.  Overt 
psychosis was not shown to any degree during the 
first year following discharge from service.  

In May 2002, the moving party submitted a motion for revision 
of the Board's June 26, 1970, decision on the basis of clear 
and unmistakable error.  The Board notes that the motion 
meets the pleading requirements set forth in 38 C.F.R. § 
20.1404(a).  In the motion, the moving party contends that 
the Board committed clear and unmistakable error in its June 
26, 1970, decision because although "the correct facts were 
before the Board," it "failed to correctly apply 38 C.F.R. 
§§ 3.303(b) and (d) in denying the moving party service 
connection for schizophrenia."  The moving party further 
contends that the Board's decision was clearly and 
unmistakably erroneous "under the Hodge/Roberson standard 
for failing to fully and sympathetically develop the 
veteran's claim before deciding it on the merits."  
(Emphasis in original).  

II. Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2002), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error."  Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 
(daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Thus, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court precedent regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In that regard, the Board notes that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'" Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

III.  Analysis

In this case, the moving party and his attorney advance two 
bases for their contention that the June 26, 1970, decision 
was clearly and unmistakably erroneous.  First, the moving 
party asserts that the Board failed to apply correctly the 
provisions of 38 C.F.R. § 3.303(b) and (d).  In the motion, 
the moving party notes that 

[t]hese regulations clearly provide that when a 
condition is diagnosed "at any later date, however 
remote," are to be service connected [sic] unless 
clearly attributed to intercurrent causes.  38 
C.F.R. § 3.303(d) provides for a post-service 
initial diagnosis.  In this case the medical 
records clearly provide a post-service initial 
diagnosis of schizophrenia.  

Therefore, the Board's Decision of June 26, 1970[,] 
contained clear and unmistakable error, because the 
Board failed to correctly apply 38 C.F.R. 
§ 3.303(b) and (d) where the initial diagnosis of 
schizophrenia was made post-service.  (Emphasis in 
original).

The Board has carefully reviewed the moving party's 
submission, but finds that the arguments regarding the 
correct application of § 3.303(b) and (d) are unpersuasive 
and lacking any specific contention of error but for which 
the outcome would have been manifestly different.  

The Board notes that, in June 1970, the provisions of 38 
C.F.R. § 3.303(d) provided, as they do today, that service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.303(b) provided, as they do 
today, as follows:

With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as 
to permit a finding of service connection, 
subsequent manifestations of the same chronic 
disease at any later date however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that 
any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit 
service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, first shown 
as a clear-cut entity, at some later date.  For the 
showing of chronic disease in service there is 
required a combination of manifestations sufficient 
to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.) there is no 
requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where 
the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, 
then a showing of continuity after discharge is 
required to support the claim.

The moving party's argument that the Board committed CUE in 
incorrectly applying 38 C.F.R. § 3.303(b) and (d) is 
apparently based on the assumption that the evidence then of 
record included evidence to relate the post-service 1964 
diagnosis of schizophrenic reaction to military service or 
symptoms therein.  The evidence of record, however, at the 
time of the Board's June 26, 1970, decision contained no 
medical evidence of a nexus between the post-service 
diagnosis of schizophrenic reaction and the moving party's 
active service or any in-service symptoms.  Thus, the Board 
is unable to find, as suggested by the moving party, that a 
post-service diagnosis of schizophrenic reaction, in and of 
itself, indisputably established that he suffered from an 
acquired psychiatric disorder that was related to his 
service.  Likewise, the medical evidence of record at the 
time of the Board's June 26, 1970, decision indicated that 
the moving party's in-service psychiatric symptoms were due 
to an immaturity reaction.  Again, there was no indication of 
record at the time of the June 26, 1970, decision that such 
symptoms were manifestations of schizophrenic reaction.  
Accordingly, the Board finds no basis to conclude that the 
Board failed to apply correctly 38 C.F.R. § 3.303(b) or (d).  

The moving party and his attorney also assert that the 
Board's June 26, 1970, decision was clearly and unmistakably 
erroneous because the Board failed "to fully and 
sympathetically develop the veteran's claim for service 
connection for Schizophrenia prior to adjudicating the claim 
on the merits, pursuant to the Federal Circuit's Decision in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)."  
(Emphasis in original).  Specifically, the moving party 
claims that VA failed to obtain a medical opinion regarding 
the relationship between his schizophrenia and his in-service 
symptoms or to "inquire of this veteran, or his family, 
regarding the symptoms or manifestations of his schizophrenia 
in the one year following discharge from service."  
(Emphasis in original).  

With respect to this contention, the Board notes that even 
assuming for the sake of argument that VA failed to obtain a 
medical opinion or lay statements in connection with the 
moving party's claim, regulations clearly provide that any 
failure by VA to fulfill the duty to assist does not 
constitute clear and unmistakable error.  38 C.F.R. § 
20.1403(d).  The Court has further explained that a failure 
to assist results in an incomplete record, but not a 
necessarily incorrect record:

The VA's failure resulted in the creation of an 
incomplete rather than incorrect record.  We have 
held that "[a] determination that there was a 
'clear and unmistakable error' must be based on the 
record and law that existed at the time of the 
prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 314 (1992) (en banc).  Thus, a claim 
of CUE is based upon an assertion that there was an 
incorrect application of the law or fact as it 
existed at the time of the disputed adjudication.  
Id.  Since an analysis of whether CUE has been 
committed may only proceed on the record, id., 
evidence that was not part of the record at the 
time of the prior determination may not form the 
basis of a finding that there was an act of clear 
and unmistakable error. 

While it is true that an incomplete record may 
ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an 
incorrect record.  If the facts contained in the 
record are correct, it is not erroneous, although 
not embodying all of the relevant facts.  Rather, 
an incomplete record is just that-incomplete.  It 
allows for further development of facts and law to 
advance the veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to 
the original adjudication may provide grounds for 
reopening a case or for a de novo review but they 
do not provide a basis for revising a finally 
decided case."  Id. at 313.  Thus, an incomplete 
record, factually correct in all other respects, is 
not clearly and unmistakably erroneous.  This is 
true even in the present case where the cause of 
the record's incompleteness is the VA's breach of 
the duty to assist.  In short, the VA's breach of 
the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an 
incomplete rather than an incorrect record.  

Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

Thus, any alleged failure to fulfill VA's duty to assist does 
not constitute clear and unmistakable error.  

The Board also notes that the moving party's reliance on 
Roberson is an unsuitable comparison with the instant case.  
Indeed, the Board finds it interesting that the moving 
party's arguments regarding VA's alleged failure to satisfy 
its duty to assist constituting clear and unmistakable error 
were specifically rejected by the Federal Circuit in 
Roberson.  The Roberson case involved a claim for a higher 
rating for an already service-connected disability and a 
total rating based on individual unemployability due to 
service-connected disability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Federal Circuit found that a TDIU 
claim had been advanced but never addressed.  The issue in 
this case involved a service connection claim, which was duly 
adjudicated by the RO and denied by the Board in its June 26, 
1970, decision.  Simply put, there is no indication that the 
facts in this case coincide with the facts in Roberson.  

The Board further notes that in VA O.G.C. Prec. Op. No. 12-
2001 (July 6, 2001), the VA General Counsel addressed the 
"duty to develop" argument propounded by the moving party 
in this case.  The General Counsel indicated that Roberson 
should not be interpreted as providing that failure of the 
duty to develop is a basis for finding CUE.  It was noted, 
"The Federal Circuit did not identify any statute or 
regulation as the source of a duty to fully develop, and we 
are unaware of any statutory or regulatory basis for this 
duty."  Thus, the General Counsel held that "a breach of 
any 'duty to develop' cannot be a basis for finding CUE in a 
prior claim decision."  

It is noted that this opinion, like all precedent opinions of 
the chief legal officer of the Department of Veterans 
Affairs, is binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Because VA's Office of General Counsel has held 
in a binding precedent opinion that such a failure, even if 
it did occur, cannot constitute CUE, the Board is constrained 
to find this argument without merit.

In view of all the foregoing, the Board must conclude that 
the moving party has failed to establish that the Board 
committed clear and unmistakable error in the June 26, 1970, 
decision denying service connection for a psychiatric 
disorder.  There is simply no indication of record that the 
Board did not properly consider all evidence before it in 
June 1970, or that it failed to correctly apply the 
appropriate laws and regulations to the moving party's claim.  


ORDER

The motion for revision of the June 26, 1970, Board decision 
on the grounds of clear and unmistakable error is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




